DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election of Group II (Claims 9-15) in the reply filed on 11/09/2020 is acknowledged. Because, Applicant has not indicated a traversal, or distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (see MPEP § 818.01(a)). Claims 1-8 are now withdrawn from further examination.
Claim Objections
Claim 9 is objected to because of the following informalities:  In Lines 5, the recitation of, “the device” should read, “the automatic diagnosis device” to provide formal antecedent basis.
Claims 10-14 are objected to because of the following informalities:  In Lines 1 in each of the claims, the recitation of, “a wind turbine power generation facility” should read, “[[a]] the wind turbine power generation facility” to enhance clarity.
Claims 15 is objected to because of the following informalities:  
In Line 1, the recitation of, “a wind turbine power generation facility” should read, “[[a]] the wind turbine power generation facility” to enhance clarity.
In Line 4, the recitation of “the diagnosis” should read, “the diagnosis of soundness” to enhance clarity.


Claim Interpretation under 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“storage unit” in Claim 12.
"notification unit” in Claim 15.
Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
The corresponding structure in the specification is described: 
for "storage unit”:
 in Para 46 Lines 6-8 “As in a nonlimiting example illustrated in FIG 4 for example, the controller 42 is a computer and may include a CPU 43, a read only memory (ROM) 44 serving as a storage unit that stores various programs executed by the CPU 43 as well as data such as a table…” and
Para 52: “In some embodiments, the automatic diagnosis device 40 may further include a storage unit (the ROM 45, for example) that stores a first threshold Th1 related to the correlation between the actual pitch angular velocity 
for "notification unit” 
in Para 46 Lines 15-18: “Furthermore, the controller 42 may be connected
to an input unit (not illustrated), such as a keyboard and a mouse, a display unit (for example, a notification unit 50 described later), such as a liquid crystal display device that displays data, and the like” and
Para 57 Lines 7-8: “The notification unit 50 may issue a notification in a form of sound, light, an image displayed on the display unit, or the like, for example.”
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding Claim 9, the recitation of, 
“the wind turbine blade” in Line 4, 6-7, and 15 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean “the at least one wind turbine blade” and Applicant is suggested to amend the limitation accordingly.
	Regarding Claim 10, the recitation of, 
“the wind turbine blade” in Line 2 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean “the at least one wind turbine blade” and Applicant is suggested to amend the limitation accordingly.
Regarding Claim 15, the recitation of “soundness of the pitch mechanism” in Line 3 is unclear if this is the same one previously recited in Claim 9 Line 16. For the purposes of prior art examination, the recitation is considered to mean the same one, and Applicant is suggested to amend the limitation to say,  “the soundness of the pitch mechanism”.
Claims 10-15 are also rejected by virtue of their dependency.
**Any and all claims rejected above under 112(b), if rejected with art below under sections 102 and/or 103, is/are rejected as best understood.
Allowable Subject Matter
Claims 9-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

    PNG
    media_image1.png
    462
    319
    media_image1.png
    Greyscale

Regarding Claim 9, the closest prior art considered to be Miranda et al. (US 2011/0158805 A1) discloses an automatic diagnosis device for a wind turbine power generation facility that comprises:
a wind turbine rotor including at least one wind turbine blade (2, figure 1 also reproduced above); and
(blade pitch system 3, figure 1 which may encompass a hydraulic or an electric pitch system, see Para 47 Lines 23-26) that changes a pitch angle of the wind turbine blade (see Para 47 Lines 4-5 and rotational arrows of 3, figure 1),
the device comprising:
a sensor (see sensors, Para 13 Line 12) that acquires an actual pitch angle(detection of the actual pitch angle by means of the sensors, see Para 13 Lines 10-12) of the wind turbine blade (see figure 1); and
a controller that controls driving of at least the pitch mechanism (pitch control system controls pitching of the blades, see Para 47 Lines 8-11),
wherein the controller is configured to
provide a pitch control command value to the pitch mechanism to increase or reduce the pitch angle (command signals also referred to as pitch demands, see Para 47 Lines 8-11 correspond to command values that are used by the blade pitch system to increase/decrease the pitch angle, see Para 13 Lines 4-6), 
acquire, from the sensor, the actual pitch angle of the wind turbine blade(response signals Para 47 Lines 8-11 correspond to an actual pitch angle of a blade, see Para 13 Lines 10-12) corresponding to the pitch control command value (see Para 47 Lines 8-11), and
diagnose soundness of the pitch mechanism (pitching of the rotor blades are monitored, e.g. by means of an error signal, see Para 48, Lines 1-3 i.e. diagnosing soundness) based on correlation between the acquired actual pitch angle and the pitch control command value (the error signal may be a difference signal between the demanded pitch (or the commanded signal) and the actual pitch, where an alarm signal is generated if the error signal fulfils an alarm criterion, see Para 48 Lines 4-7).
Miranda et al. fails to disclose that the controller controls driving of the wind turbine rotor, and the controller is configured to
provide, in a state where the wind turbine rotor is fixed, a pitch control command value to the pitch mechanism to increase or reduce the pitch angle such that the pitch angle reaches a pitch angle target value from a reference angle.
Therefore, it is not known in, nor obvious from the prior art to have an automatic diagnosis device as claimed.
Claims 10-15 depend from Claim 9 and therefore also contain allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0337802 A1 relates to a wind turbine (see figure 1 also reproduced below) having a system for pitch fault detection including a pitch control system having a monitor unit that detects fault based on desired responses of pitch commands and the actual pitch response of wind turbine blades (see figure 2 also reproduced below).

    PNG
    media_image2.png
    453
    337
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    477
    470
    media_image3.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651.  The examiner can normally be reached on Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/Sabbir Hasan/Examiner, Art Unit 3745